DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7, Applicant has added the limitation “wherein the second cooling stage further comprises all components that are thermally coupled to the second cooling stage.” in lines 19-20 of claim 7. The specification makes no mention of the second cooling stage comprising all components thermally coupled to it and further makes no distinct mention of which components are thermally coupled to each other. Thermally coupling is understood in the broadest reasonable interpretation to include any elements which are exchanging heat with each other. The second cooling stage is interconnected with the entirety of the claimed cryocooler, and as understood the second cooling stage thermally couples itself to the remainder of the cryocooler as well. There is nothing in the originally filed claims, specification or drawings to support this newly added limitation. Thus, the newly added limitation is deemed to be NEW MATTER.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim recites “wherein the second cooling stage further comprises all components that are thermally coupled to the second cooling stage” which renders the claim indefinite as it is unclear how the second cooling stage can comprise all the components that it is thermally coupled to as it would require the second cooling stage to comprise, for example, the first cooling stage and these elements are claimed as distinct elements communicating with each other. Due to the nature of the indefiniteness of this limitation, it cannot be examined with prior art at the moment. Clarification is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP200427866A – provided by Applicant in the IDS, previously cited) in view of Inaguchi (JP2004233047A – provided by Applicant in the IDS, previously cited).

Regarding claim 1, Okada teaches a cryocooler (see Title) comprising: 
a first cylinder (see the cylinder in the area of 12, Fig. 1) and a second cylinder (see the cylinder in the area of 21, Fig. 1) which is connected 5to each other in series (see Fig. 1); 
a first cooling stage (11, Fig. 1, see Abstract) which are provided on an end portion of the first cylinder on a side of the second cylinder (see Fig. 1); 
a second cooling stage (12, Fig. 1, see Abstract) which is provided on an end portion of the second cylinder on a side opposite to the first cylinder (see Fig. 1);  

a temperature sensor (22, Fig. 1, see Abstract) which is attached to the second cooling stage and detects a temperature of the second cooling stage (see at least Abstract and paragraph [0024]);
15wherein a working gas is configured to be supplied into the first cylinder and the second cylinder to be expanded, and exhausted to the outside (see at least paragraph [0023] which notes that gas components are absorbed by a carbon panel on the cooling stage 12 which is considered to be “outside” of the cooling stages as the claim does not define what the outside is relative to), and thus, the first cooling stage is configured to be cooled to a first cooling temperature, and the second cooling stage is configured to be cooled to a second cooling temperature lower than the first cooling 20temperature (see paragraph [0024] which notes the second stage is maintaining a temperature of 20K and the first stage maintains 80K, where 20K is lower than 80K). 
Okada does not teach an insertion hole, through which an output cable of the temperature sensor passes through from an inside to an outside of the radiation shield, is provided in the radiation shield, and 
wherein the insertion hole is configured such that the21 radiant heat entering the radiation shield from the outside of the radiation shield is not directly radiated to the second cooling stage.  
	Inaguchi teaches a cryocooler which features a radiation shield (Inaguchi, 4b, Fig. 9) which features an insertion hole from an inside to an outside of the radiation shield through which a cable passes through (Inaguchi, 3a, 3b, Fig. 9 passes through 4b, see paragraph [0040]). 
Through the combination of references the limitation: wherein the insertion hole is configured such that the21 radiant heat entering the radiation shield from the outside of the radiation shield is not directly radiated to the second cooling stage; is taught as Okada shows 22 communicates with the controller 16 and the panel 23 would prevent direct radiation to second cooling stage 12 and as a byproduct Okada’s 23 would prevent direct radiation to Inaguchi’s 3a and 3b as Inaguchi teaches in paragraph [0004] that in order to reduce heat penetration from the leads 3a and 3b to the superconducting coil 1, the current leads are brought into thermal contact with the radiation shield 4.

Regarding claim 2, 5Okada Okada as modified teaches the cryocooler according to claim 1, wherein the insertion hole is configured such that the radiant heat entering the radiation shield is directly radiated to:
an inner wall of the radiation shield (see Inaguchi, the shield 4b communicates with the hole as the hole passes through 4b in order to pass 3a and 3b through the shield, thereby causing direct radiation as the two elements are directly connected, further see paragraph [0004]);

Regarding claim 3, 5Okada Okada as modified teaches the cryocooler according to claim 1, 
the cyrocooler further comprising:

wherein the insertion hole is formed at a position at which the radiant heat trying to enter the radiation shield from the insertion hole is directly radiated in a direction of the first cooling stage, toward the shielding member (see Inaguchi, Fig. 9, the hole defined at the area of 31 is capable of radiating heat to the first stage 9), 

Regarding claim 4, 5Okada Okada as modified teaches the cryocooler according to claim 3, wherein the shielding member is disposed between the 20insertion hole and the second cooling stage and is supported by the radiation shield (see Inaguchi which shows the defined insertion hole at 31 being supported by the radiation shield 4b).  

Regarding claim 5, 5Okada Okada as modified teaches the cryocooler according to claim 3, wherein the shielding member is a cover member which closes 25the insertion hole after the output cable passes through (Inaguchi in Fig. 9 shows the cable 3a/3b passing through 4b and covered by 31).  

Regarding claim 7, Okada teaches a cryocooler (Title) comprising: 
a first cylinder (see the cylinder in the area of 12, Fig. 1) and a second cylinder (see the cylinder in the area of 21, Fig. 1) which is connected 5to each other in series (see Fig. 1); 
a first cooling stage (11, Fig. 1, see Abstract) which are provided on an end portion of the first cylinder on a side of the second cylinder (see Fig. 1); 

10a radiation shield (18, Fig. 1, see Abstract), which is cooled by the first cooling stage (see paragraph [0018]), accommodates the second cooling stage, and shields the second cooling stage from radiant heat from an outside (see Fig. 1); and 
a temperature sensor (22, Fig. 1, see Abstract) which is attached to the second cooling stage and detects a temperature of the second cooling stage (see at least Abstract and paragraph [0024]);
15wherein a working gas is configured to be supplied into the first cylinder and the second cylinder to be expanded, and exhausted to the outside (see at least paragraph [0023] which notes that gas components are absorbed by a carbon panel on the cooling stage 12 which is considered to be “outside” of the cooling stages as the claim does not define what the outside is relative to), and thus, the first cooling stage is configured to be cooled to a first cooling temperature, and the second cooling stage is configured to be cooled to a second cooling temperature lower than the first cooling 20temperature (see paragraph [0024] which notes the second stage is maintaining a temperature of 20K and the first stage maintains 80K, where 20K is lower than 80K). 
Okada does not teach:
wherein an insertion hole, through which an output cable of the temperature sensor passes through from an inside to an outside of the radiation shield, is provided in the radiation shield, and 
wherein the insertion hole is configured such that the radiant heat entering the radiation shield from the outside of the radiation shield is not directly radiated to the second cooling stage.

Through the combination of references the limitation: wherein the insertion hole is configured such that the21 radiant heat entering the radiation shield from the outside of the radiation shield is not directly radiated to the second cooling stage; is taught as Okada shows 22 communicates with the controller 16 and the panel 23 would prevent direct radiation to second cooling stage 12 and as a byproduct Okada’s 23 would prevent direct radiation to Inaguchi’s 3a and 3b as Inaguchi teaches in paragraph [0004] that in order to reduce heat penetration from the leads 3a and 3b to the superconducting coil 1, the current leads are brought into thermal contact with the radiation shield 4.

Regarding claim 8, Okada as modified teaches the cryocooler according to claim 1, but does not teach that the insertion hole is formed such that A/B<C/D, wherein 'A' is a radial distance between an outer peripheral surface of the second cylinder and an inner surface of the radiation shield, 'B' is an axial distance from a lower end of the insertion hole to a lower end of the second cooling stage, 'C' is a radial thickness of the radiation shield, and 'D' is an axial width of the insertion hole.  


Regarding claim 9, see the rejection of claim 8 as the rationale is the same. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Inaguchi, as applied to claim 3, further in view of Nakamura (US 2010/0163325, previously cited).

Regarding claim 6, 5Okada Okada as modified teaches the cryocooler according to claim 3, wherein the shielding member includes a surface to which the radiant heat is directly radiated (Inaguchi, 31 has a surface capable of radiating heat depending on where the radiant heat is sent from in Fig. 9). Okada as modified does not teach that the shielding member 5is formed of a metal. Nakamura teaches that it is preferable to use heat radiating members made of metal for better heat radiation (Nakamura, paragraph [0096]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Okada as modified with a shielding member made of metal, as Nakamura teaches that the use of metal results in better heat radiation (Nakamura, paragraph [0096]). 
Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments being by addressing the claim objections and drawing objections are overcome by amendment. The Examiner agrees and the objections are withdrawn. 
Applicant further argues the 35 USC 112 rejections made in the previous office action. Applicant argues that the rejections are overcome by amendment. The Examiner agrees and the rejections are withdrawn. 
Remainder of Applicant’s arguments are directed to the 103 rejections made in the previous office action. Applicant argues that Okada as modified does not teach that the insertion hole is configured such that radiant heat is not directly radiated to the second cooling stage. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NAEL N BABAA/Examiner, Art Unit 3763              

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763